TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00461-CV


Zackery Phillips, Appellant

v.

Branch Banking and Trust Company, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 10-1637-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant Zackery Phillips filed an emergency motion for temporary orders and for
stay of execution of the trial court's judgment.  We granted the motion for temporary stay to the
extent of staying the execution of the writ of possession, pending further orders of this Court, and
requested a response.
		Appellee Branch Banking and Trust Company has filed a response to the
emergency motion.  Appellee contends that it is entitled to enforce the county court's judgment
because Phillips did not post a supersedeas bond in accordance with section 24.007 of the property
code.  See Tex. Prop. Code Ann. § 24.007 (West Supp. 2011).  Section 24.007 provides that "[a]
judgment of a county court in an eviction suit may not under any circumstances be stayed pending
appeal unless, within 10 days of the signing of the judgment, the appellant files a supersedeas bond
in an amount set by the county court."  See id.  The record shows that Phillips has not filed a bond
in accordance with this section.  Accordingly, we dissolve the temporary stay of the execution of the
writ of possession and deny Phillips's emergency motion for temporary orders and for stay.
		It is ordered February 1, 2012.


Before Justices Puryear, Henson and Goodwin